DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-24 are pending in the application.  Claims 17-24 are withdrawn from consideration due to Applicant’s elections. 
Amendments to claims 1-16, filed on 2/18/2022, have been entered in the above-identified application.

	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the crimped length (Le), the straight length (LO), the amplitude (A), half of the straight length (L0/2) and half of the crimped length (Lc/2), as described in [0082] of the published specification (US 2020/0299882), with reference to Figure 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 102 or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-8, 10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dreyfus (US 2,126,755), with evidence from Polymer Database (“Cellulose Acetate”).

Regarding claims 1, 4, 7-8, and 13, Dreyfus teaches that if plasticizers for cellulose
acetate are present in an assembly cellullose acetate and fabric of non-thermoplastic fibers, good stiffening effects and firm adhesion may be obtained by the application of heat and pressure if water or moisture is present during the pressing (page 1, left column, lines 28-34).  Dreyfus teaches that any suitable plasticizer may be employed, which plasticizer may or may not be soluble in water, and that examples of suitable plasticizers for cellulose acetate are dimethyl phthalate, diethyl phthalate, diethyl tartrate, dibutyl tartrate, diacetin, triacetin, etc (an organic plasticizer as claimed) (page 1, right column, lines 25-30).  Dreyfus teaches that a fabric containing mixed yarn (a nonwoven web as claimed) containing both filaments of cellulose acetate (binder fibers as claimed) and fibers of cotton or other non-thermoplastic material (base fibers as claimed) may be employed (page 2, left column, lines 31-35).  Dreyfus teaches that the wetted fabric or assembly of fabrics is then subjected to heat and pressure, and that the heating device may be heated to the desired temperatures for instance 80 to 180° C. or more (see from page 2, right column line 70 to page 3, left column, line 6; Also see page 2, left column, lines 43-49). 

As evidenced by Polymer Database cellulose acetate has a Tg in the range of 448-473K (175-209 °C as calculated by examiner).


Regarding claims 3 and 10, Dreyfus teaches that the plasticizer may be caused to be present in any manner, and that thus it may be incorporated with the cellulose acetate in whatever form it may be present, either by way of the dope or spinning solution from which it is formed or by spraying, dipping or otherwise treating the cellulose acetate with a solution of the plasticizer in a volatile solvent such as benzol arid permitting the solvent to evaporate (page 1, right column, lines 6-24).  

Regarding claim 5, Dreyfus teaches that alternatively, the plasticizer may be applied to or incorporated with the non-thermoplastic fibers in which case the plasticizer may or may not be present in the cellulose acetate material (page 1, right column, lines 6-24).  

Regarding claims 14-16, Dreyfus teaches that the wetted fabric or assembly of fabrics is then subjected to heat and pressure, that this may be done by any suitable device, for instance by hot ironing or by passing between pressure rolls, one or both of which are heated, or between heated roller and a heated or cold plate or surface, or between a heated pressing iron or plate and a, cold board or surface more (see from page 2, right column line 70 to page 3, left column, line 6).  With regard to the claimed limitation of point boning, see page 3, left column, lines 7-14 of Dreyfus.




Claim Rejections - 35 USC § 103

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dreyfus (US 2,126,755), with evidence from Polymer Database (“Cellulose Acetate”), as applied to claims 1 and 7 above, further in view of Powers et al. (US 6,224,811 B1).

Regarding claim 2, Dreyfus does not explicitly disclose the claimed features.

However, Powers teaches disclosed a fabric made of cellulose acetate and/or cellulose triacetate, and optionally fibers of other selected substances, which are calendered at selected temperatures and pressures after having been water-wetted to a selected water content in order to bond the fibers of cellulose acetate and/or triacetate to one another and/or to fibers of the other selected substances (Abstract and col. 3 lines 38-55).  Powers teaches examples in which dry laid webs are used (Examples 1-3).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have used a dry laid process to form the nonwoven of Dreyfus in order to ultimately obtain a calendered fabric in which properties such as stiffness or hand resulting from different degrees of bonding can easily be changed by altering one or more of the parameters, either separately or in combination, as suggested by Powers (Abstract and Examples 1-3).

Regarding claim 12, Powers teaches that selected water content is from about 20% to about 600% of fabric dry weight (Abstract).




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dreyfus (US 2,126,755), with evidence from Polymer Database (“Cellulose Acetate”), as applied to claim 1 above, further in view of Yamashita (US 6,571,802 B1).

Regarding claim 6, Dreyfus does not explicitly disclose the claimed features.

However, Yamashita teaches cellulose acetate fibers having 10 to 50 crimps per 25 mm length to the resultant fiber bundle (col. 8 lines 27-43).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the fibers of Dreyfus with 10 to 50 crimps per 25 mm in order to aid in the mechanical bonding of the fibers (col. 8 lines 5-43).


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dreyfus (US 2,126,755), with evidence from Polymer Database (“Cellulose Acetate”), as applied to claim 7 above, further in view of GB 674,883.

Regarding claims 9 and 11, Dreyfus does not explicitly disclose the claimed features.

However, GB 674,883 teaches a thermoplastic cellulose derivative is plasticized by treating it while in solid form with an aqueous dispersion of a plasticizer (Abstract). 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the fibers of Dreyfus with an aqueous dispersion of a plasticizer in order to reduce the working temperature of the fibers.


Response to Arguments

Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive.  
Applicant contends that appropriate correction to the Drawings has been made by adding new Fig. 8, which illustrates the described reference signs.  
Regarding this contention, the examiner notes that although paragraph [0066] of the Specification has been amended to refer to Fig. 8 instead of Fig. 2,  the added Replacement Sheet appears to show Figs. 2 and 3 rather than a new Fig. 8.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2020/0063349 A1. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789